Citation Nr: 1302085	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-31 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT  

1.  A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service. 

2.  Tinnitus was not affirmatively shown to have had onset during service; tinnitus, first diagnosed after service, is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.


Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, in June 2009.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for the content and the timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was also afforded a VA examination.  

The Board has reviewed the examination report and finds that it is adequate for a decision in this matter because the examiner reviewed the claims file; considered the Veteran's lay assertions and current complaints; conducted requisite audiology tests; provided a diagnosis; and provided opinions, supported by detailed rationale, regarding a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board accordingly finds the evidence sufficient to decide the claims. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

The Veteran seeks service connection for hearing loss and tinnitus, which he relates to in-service noise exposure, such as from artillery, machine gun, and gunfire and explosions during service during his assignment to an artillery unit.  

The Veteran served on active duty from April 1968 to January 1970.   His active duty included service in Vietnam.  His DD-214 lists his military occupational specialty as a field artillery operations and intell assistant.  The Army MOS code actually refers to a cannon fire directions specialist; his noise exposure is therefore conceded.  

The Veteran's April 1968 service entrance examination revealed bilateral hearing was normal.  The results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
-5
-5
-
5
LEFT
-5
-5
-5
-
15

The Veteran's December 1969 separation examination revealed normal bilateral hearing.  The results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-
-10
LEFT
-10
-10
-10
-
-10


Further, although service records show that the Veteran's military occupational specialty as a cannon fire direction specialist likely involved noise exposure of some level, there was no complaint, clinical finding, treatment, or diagnosis of hearing loss in service.   It is also significant that at the time of the physical examination for separation, the Veteran did not claim a history of ear trouble and hearing loss, and there was no hearing loss identified or diagnosed. 

Thus, on the basis of the service treatment records alone, bilateral hearing loss was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) is not established.  

The Veteran separated from active service in January 1970.  Thereafter, he declined treatment for hearing problems for many years.  Indeed, while he now maintains that he was diagnosed with hearing loss in 1997, when he began working for the United States Marshall Service, the first clinical evidence of such a disability is dated in August 2006.  At that time, the Veteran underwent a private audiological examination, which yielded clinical findings of bilateral hearing loss and tinnitus.  

The subsequent evidence of records shows that, in July 2009, the Veteran underwent a VA audiology examination in which he recounted his history of combat service in Vietnam in an artillery and an infantry unit.  He reported being a machine gunner.  Subsequent to service he served 26 years as a police officer with constant firearms training; and 12 years with the US Marshals Service.  When he joined the Marshals Service in 1997 he was told he had hearing loss.  The results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
35
50
55
LEFT
25
20
35
45
50

Speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  

The examiner noted that the claims file was reviewed and revealed audiometric thresholds within normal limits at enlistment and discharge from service.  

The examiner noted bilateral hearing loss and tinnitus.  The effect on his employment was significant as he had trouble hearing; there was no significant effect on his activities of daily living.  

The examiner opined that the Veteran's hearing loss and tinnitus were not due to acoustic trauma during military service.  He noted normal hearing and no evidence of tinnitus on the April 1968 entrance examination as well as on the December 1969 separation examination.  It was less likely than not (less than 50% probability) that his hearing loss was caused by or as a result of in service events based on the fact that there was no definable hearing loss at separation.  In addition his STRs were silent for tinnitus.  The first evidence of hearing loss was post service when he began working for the US Marshals service (1997).  The first evidence of tinnitus was approximately 5 years ago when he sought treatment from a local ENT specialist.  "Hence, it is less likely as not these conditions were the result of acoustic trauma during his military service."  The examiner also noted that because of recent medical opinion regarding diabetes, the Veteran might wish to pursue a C&P examination for bilateral hearing loss and tinnitus secondary to diabetes.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The Veteran was not in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Bilateral Hearing Loss

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. 

A higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157(1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)). 

The audiograms on entrance and on separation did not show impaired hearing or a hearing loss disability under 38 C.F.R. § 3.385 as the thresholds were 20 decibels or less at the tested frequencies. 

On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology);
38 C.F.R. § 3.303(d) (First Diagnosed after Service); 38 C.F.R. §§ 3.307 and 3.309 (Presumptive Service Connection for a Chronic Disease)

In statements in support of his claims, the Veteran stated that he was exposed to the noise in an artillery unit and to the firing of artillery pieces, machine gun, and explosions during service.  

To the extent the Veteran asserts that he experienced symptoms of impaired hearing due to noise exposure in service, the Veteran is competent to state that he experienced symptoms of impaired hearing in service.  As the service treatment records contain no complaint, finding, or history of hearing impairment, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability under 38 C.F.R. § 3.385 and sufficient observation to establish chronicity during service.  

Then service connection may be shown by either continuity of symptomatology under 38 C.F.R. § 3.303(b) after service or by initial diagnosis after service, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has maintained that he has had impaired hearing since service, but as it does not necessarily follow that there is a relationship between the claimed hearing loss disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses). 

A hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

A hearing loss disability, however, is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of a hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under the criteria of 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a hearing loss disability. To the extent the Veteran asserts the presence of a hearing loss disability since service, the Veteran's lay statements are not competent evidence and the Veteran's lay statements must be excluded, that is, the statements are not admissible as evidence and cannot be considered competent evidence favorable to claim based either on continuity or a disability first diagnosed after service. 

To the extent the Veteran has expressed the opinion that relates hearing loss to service, his opinion as a lay person is limited to inferences that are rationally based on his perception and do not require specialized knowledge, education training, or experience.  

Here the question of the relationship between noise exposure in service and hearing loss is not a simple medical condition as the Veteran as a lay person is not competent to diagnose hearing loss, based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between noise exposure in service and hearing loss. 

Therefore the Veteran's lay opinion is not competent evidence and the Veteran's lay opinion must be excluded, that is, the opinion is not admissible as evidence and cannot be considered competent evidence favorable to claim.

Where, as here, there is a question of a diagnosis of a hearing loss disability, which is not capable of lay observation by case law and the disability is not a simple medication condition under Jandreau, competent medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

In this case, the competent medical evidence does not relate the Veteran's present hearing loss disability to his active service.  On the contrary, that evidence weighs against such a finding.  Indeed, the 2009 VA examiner expressly addressed the question of causation by opining that it was not likely that the Veteran's hearing loss was related to noise exposure in-service because the Veteran's hearing thresholds were normal on separation from service, and there was no significant threshold shift in service.  As a licensed audiologist, that VA examiner was qualified through his education, training, and experience to offer such medical opinion.  Moreover, the Board considers it significant that his opinion is uncontroverted by any other medical evidence and, thus, highly probative evidence against the Veteran's claim.  

Also there is no competent medical evidence of a diagnosis of a hearing loss disability within the first year after service separation as the first such diagnosis of record was in 2006, 37 years after service separation, well beyond the one year presumptive period for a hearing loss disability as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  

In this regard, the Board is cognizant that the Veteran now purports to have been clinically diagnosed with bilateral hearing loss in 1997.  He is competent to report such a diagnosis by a private or VA clinician.  Jandreau, supra.  Nevertheless, without documentation of that earlier diagnosis, it remains unclear to the Board whether any hearing loss that manifested in 1997 qualified as disabling under VA's governing regulations.  38 C.F.R. § 3.385.  In any event, even assuming arguendo that the Veteran met the requisite criteria for hearing loss in 1997, that would still leave nearly three decades following his discharge from service that were silent for any evidence of that disability.  Such a prolonged duration without subjective complaints or clinical pathology weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000)

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability under 38 C.F.R. § 3.385 for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Although the Veteran is competent to declare that he has tinnitus, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence. 

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  And the Veteran asserts that his tinnitus is related to service.  

In this case there are risk factors other than in service noise exposure for developing tinnitus, for example, post-service noise exposure, as reported by the Veteran in his examination in 2009.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of tinnitus is not admissible as evidence. 

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's tinnitus to service.  On the contrary, the competent medical evidence is against the claim.

According to the VA examiner in 2009, an audiologist qualified through education, training, or experience to offer a medical opinion, the Veteran's tinnitus was not likely related to noise exposure in service.   

On the basis of the competent medical evidence the Board finds the current tinnitus is unrelated to noise exposure in service.  

As the opinion of the VA examiner is against the claim, which is the only competent evidence on the material question of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where the Veteran's lay opinion on medical causation in the context of the presence of other risk factors, namely post service noise exposure and hearing loss is not competent evidence, the preponderance of the evidence is against the claim of service connection for tinnitus, considering continuity of symptomatology under 38 C.F.R. § 3.303(b) and of an initial diagnosis after service under 38 C.F.R. § 3.303(d) , and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied. 



______________________________________________
E. Woodward Deutsch
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


